KNOLL, Judge.
For reasons stated in the companion case of Lebleu v. Southern Silica of Louisiana, et al., 554 So.2d 852 (La.App. 3rd Cir.1989), in which a separate decision is being rendered by us this day, the judgment of the trial court is reversed and this matter is remanded to the trial court for further proceedings.
Costs of this appeal are assessed equally among third-party defendants in this case. All other costs at the trial level are to be assessed by the trial court upon final disposition of this case and the consolidated cases.
REVERSED AND REMANDED.